PER CURIAM.
This is a suit by plaintiffs-vendors for strict foreclosure of a land sale contract. It is not clear from the record, but apparently the defendants-appellants, Aimo and Yvonne Green, have or had some interest in the property, possibly as buyers. The trial court granted plaintiffs’ motion for a summary judgment, and defendants Green appeal.
The summary judgment apparently was granted because there was no genuine issue of fact that the payments were delinquent and that property taxes had not been paid for the years 1972 to 1976.
Neither the defendants’ brief nor the inadequate record cast any light on the exact issues on appeal. While the defendants’ brief mentions that debts are required to be paid in gold and silver coin and that the ad valorem property tax is unconstitutional, the defendants’ primary position seems to be that the property taxes were not paid because the property was not assessed at market value. The record includes various letters sent by defendants to the county assessor charging the latter with extortion.
Because nothing in the record indicates any defense to the foreclosure suit or any issue of fact, the trial court properly allowed the plaintiffs’ motion for summary judgment.
Affirmed.